DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/03/2021.
           Claims 31-36 are currently pending.
           Claims 31-34 have been amended.
           Claims 31-36 are independent claims.

Reasons for Allowance
2.        Claims 31-36 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 35-36 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 11/03/2020. 
          Regarding claim 31, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a reference data storage unit that acquires reference data which is at least one of a total current consumption, a total power consumption, and a voltage of the electrical device measured in a second environment different from the first environment; and a correction unit that generates correction information for cancelling a difference between the measured data of the in combination with all other elements as claimed in claim 31. 

          Regarding claim 32, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a measurement feature amount extraction unit that acquires a measurement feature amount which is a feature amount included in the measured data of the predetermined unit;
a reference data storage unit that acquires reference data which is at least one of a total current consumption, a total power consumption, and a voltage of the electrical device measured in a second environment different from the first environment; a device feature amount extraction unit that acquires a device feature amount which is a feature amount included in the reference data; and a correction unit that generates correction information for cancelling a difference between the device feature amount and the measurement feature amount based on the device feature amount and the measurement feature amount.” in combination with all other elements as claimed in claim 32.

          Regarding claim 33, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “… a reference data storage unit that acquires reference data which is at least one of a total current consumption, a total power consumption, and a voltage of the electrical device measured in a second environment different from the first environment; and a correction unit that generates correction information for cancelling a difference between the measured data of the in combination with all other elements as claimed in claim 33.
          Regarding claim 34, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “….a measurement feature amount extraction unit that acquires a measurement feature amount which is a feature amount included in the measured data of the predetermined unit; a reference data storage unit that acquires reference data which is at least one of a total current consumption, a total power consumption, and a voltage of the electrical device measured in a second environment different from the first environment; a device feature amount extraction unit that acquires a device feature amount which is a feature amount included in the reference data; and a correction unit that generates correction information for cancelling a difference between the device feature amount and the measurement feature amount based on the device feature amount and the measurement feature amount” in combination with all other elements as claimed in claim 34.


       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Hehn et al. (U.S Pub. 20170003374) discloses a self-localizing apparatus uses timestampable signals transmitted by transceivers that are a part of a distributed localization system to compute its position relative to the transceivers. Transceivers and self-localizing apparatuses are arranged for highly accurate timestamping using digital and analog reception and transmission electronics as well as one or more highly accurate clocks, compensation units, localization units, position calibration units, scheduling units, or synchronization units. Transceivers and self-localizing apparatuses are further arranged to allow full scalability in the number of self-localizing apparatuses and to allow robust self-localization with latencies and update rates useful for high performance applications such as autonomous mobile robot control (see specification for more details).              Kushida et al. (U.S Pat. 7026771) discloses a microprocessor of the motor control apparatus acquires a zero-cross detection signal from a zero-cross detection section and a load current from a current detection section at a prescribed sampling period. The processor obtains a load current instant value every sampling period and a corresponding sine-functional value from a sine-functional value table to calculate a compensation value for the load current instant value. The processor also calculates a load current compensation total value by adding the compensation value by the predetermined number of times of sampling and compares the load current compensation total value with a load current reference value to obtain a difference therebetween. In response to the difference, an instruction value for delay time that determines the output timing of a trigger signal to a switching element is changed so that power consumption of the motor falls within a prescribed range (see specification for more details).
             Kawahara et al. (U.S Pat. 8736229) discloses a battery control circuit includes a voltage detection circuit for measuring voltages of electric cells, balancing circuits for balancing the voltages or SOCs of the electric cells, a signal input/output circuit for communicating with the outside, a power supply circuit having two modes: a normal mode and a low consumption mode, and a time management circuit. It receives a signal containing a period of time until the shift of the power supply circuit from the normal mode to the low consumption mode, and stores it in the time management circuit. If a command from the outside has not been sent for a predetermined period of time or when an operation stop command has been sent from the outside, the time management circuit causes the power supply circuit to continuously operate in the normal mode. Then, the battery control circuit monitors an operation continuation period in the normal mode, and causes the power supply circuit to shift to the low consumption mode when the operation continuation period matches the stored period of time (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/16/2021